Title: To Thomas Jefferson from William Rogers, 8 June 1808
From: Rogers, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New Orleans June 8th. 1808
                  
                  A letter was forwarded to you by my friend, making a request, which if you have not complied with, so far as not answering is not complying—and tho’ the matter is not of such moment as the questions agitated between you and Mr. Hammond, and tho’ I have not waited so long for your as you did for his Answer—yet I have given you sufficient time to say whether you’ll grant the request or rather demand—Be good enough to signify your intentions shortly
                  
                     W Rogers 
                     
                  
               